Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.

Status of claims
Claims 8-13, 19, and 24-77 have been canceled and claim 23 has been withdrawn. Claims 1-7, 14-18, and 20-22 are under examination in the instant office action. 

Rejections withdrawn


New ground of rejections
Upon reconsideration the examiner applies the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 14-18, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huhtinen et al. (US 2007/0299121 A1) in view of Sen et al. (US 2008/0075745 A1) and Rodemer (US 2009/0306097 A1). 
Huhtinen et al. teach semi-solid compositions (abstract) in forms of gel, lotion, cream, emulsion, etc., (paragraph 25) for transmucosal administration to large animals such as cattle for longer duration (paragraph 10 and 21) of sedation and analgesia with a pH of 5.8-6.2 (paragraph 44) comprising from about 0.2 to about 2% by weight of detomidine (abstract and paragraph 23) and exemplified an emulsion composition with pH of 6 comprising 0.75% by weight of detomidine, 2.6% by weight of glycerin, and cetearyl alcohol (thickening agent, instant claim 22) in example 6.

Huhtinen et al. do not teach the composition in example 6 being a gel.
This deficiency is cured by Rodemer who teaches topical compositions in forms of creams, gels, emulsions, emulsion-gels (emulgels), etc. (abstract and paragraph 65), with emulsion-gels being a combination of emulsion and gel with pleasant property (paragraph 71) and Sen et al. who teach emulsion gel is physico-chemically stable while providing a desired therapeutic effect (abstract and paragraph 18) and being formed by incorporating gelling agents with emulsion (paragraph 20 and 22).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Huhtinen et al., Rodemer, and Sen et al. to add gelling agents to example 6 taught by Huhtinen et al. to form a emulsion gel (a gel). Gel, emulsion, and emulsion gel being suitable form of topical composition and incorporating gelling agents with emulsion for forming emulsion gel were well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding 
Huhtinen et al. do not specify the same detomidine weight percentage in claim 7.
This deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art, such as in the instant rejection. 
The claimed range of detomidine in claim 7 is 0.033-0.33% by weight and the range of detomidine taught in the prior art is from about 0.2 to about 2% by weight and therefor, overlaps with the claimed range. Therefore, based on the described overlap above, absent some demonstration of unexpected result the instant claims would have been obvious to one of ordinary skill in the art. 

Claims 20 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huhtinen et al. (US 2007/0299121 A1), Sen et al. (US 2008/0075745 A1), and Rodemer (US 2009/0306097 A1), as applied to claims 1-7, 14-18, and 22, in view of Behl et al. (US 6,225,343 B1).
The teachings of Huhtinen et al. are discussed above and applied in the same manner.
Huhtinen et al. do not specify additional analgesia.

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to modify the composition taught by Huhtinen et al. and add the analgesic morphine taught by Behl et al. It is generally considered to be prima facie obvious to combine compounds each of which is taught by the prior art to be useful for the same purpose in order to form a composition that is to be used for an identical purpose.  The motivation for combining them flows from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose.  

Response to Applicants’ arguments:
Applicant’s arguments and affidavit, filed on 10/04/2021, have been fully considered but they are moot in view of new ground of rejections. However, the examiner would like to comment on the argument to the examiner’s response in the advisory action dated 07/16/2021 based on the affidavit. Applicants alleged that the reason R-12083 and R-12148 of example 1 containing 0.4% by weight of glycerin (within the claimed glycerin range) not having the gradual, prolonged release of active is because both R-12083 and R-12148 of example 1 comprising high concentration of propylene glycol; however, the transitional phrase in the instant claim 1 is “comprising” and high concentration of propylene glycol is not negatively recited and thus not containing high concentration of propylene glycol as a must have condition for the 
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612